Citation Nr: 1443264	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right wrist scaphoid fracture and 5th metacarpal fracture (major wrist). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1984 to October 1989.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the RO.

In March 2010, the Veteran presented testimony at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In June 2010 and March 2013, the Board remanded the case for additional development of the record.  The RO is found to have complied with the Board's remands instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed both the paper and electronic claims files in rendering this decision.


FINDING OF FACT

The Veteran's residuals of a right wrist scaphoid fracture and 5th metacarpal fracture include evidence of limitation of motion but not ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of right wrist scaphoid fracture and 5th metacarpal fracture are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5215 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2012 VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding entitlement to a higher evaluation for a disability on an extraschedular basis and the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  In reviewing the evidence, the Board has determined that a uniform rating is appropriate for this case.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran appeals the denial of an initial rating higher than 10 percent for residuals of a right wrist scaphoid fracture and 5th metacarpal fracture.  His disability is rated under Diagnostic Codes 5215.  Diagnostic Code 5215 governs limitation of motion of the wrist.  Under DC 5215, there is no schedular evaluation higher than 10 percent.  DC 5214, however, is used in rating ankylosis of the wrist.  DC 5214 provides that a 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  A 40 percent disability evaluation is contemplated for ankylosis of the major wrist in any other position, except favorable.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71, Plate I.

The Veteran is in receipt of a 10 percent rating for limitation of motion of the right wrist, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  As stated above, this is the maximum schedular rating under this diagnostic code; however, a higher rating may be warranted under DC 5214 which provides for a 30 percent rating when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  While the evidence shows dorsiflexion of about 25 to 30 degrees, the medical evidence of record is devoid of a showing of ankylosis.  Rather, the April 2012 VA examination addendum opinion specifically documented that the Veteran did not have ankylosis of the right wrist.  The examiner also stated that the pain the Veteran experiences in his wrist during flare-ups is not equivalent of ankylosis.  In the absence of ankylosis of the right wrist, a higher rating is not permissible under 5214. 

The Veteran reports right wrist pain, stiffness and functional limitations to include trouble gripping and lifting.  The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  The Veteran is competent to report such symptoms and limitations, and the Board finds his reports of symptomatology to be credible.  The Board also notes that the lay statements of record detailing the Veteran's functional and occupational limitations due to his right wrist to be competent and credible.  Neither the lay nor medical evidence, however, reflects the functional equivalent of symptoms required for a higher evaluation, i.e. favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  Although the Veteran reports wrist pain, such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that no more than a 10 percent rating is warranted.

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, including Diagnostic Code 5010.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the April 2012 VA examiner reports degenerative changes at the base of the fifth metacarpal.  Arthritis due to trauma is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Thus, the 10 percent rating under Diagnostic Code 5215 remains appropriate.  

The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the medical records show that the Veteran has had some interference with his job duties as it relates to his service-connected right wrist disability, but is able to perform job functions.  An examiner recently stated that his right wrist would not cause any significant limitations in employment.  In addition, the Board finds that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of his disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right wrist scaphoid fracture and 5th metacarpal fracture (major wrist) is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


